Title: Thomas Jefferson to Charles Massie, 24 [October] 1815
From: Jefferson, Thomas
To: Massie, Charles


          
            Sir
            Monticello Aug. Oct. 24. 15.
          
          I formerly had some good cyder of you, & I understand you generally make it. if you can furnish me 100. galls of what you can recommend I shall be glad to take it, and will send the money and a cart for it any day you will name in December, because I shall be from home all the month of November. Accept my best wishes and respects
          Th: Jefferson
        